Judge WEBB
specially concurring.
While concurring in the result, I write separately to explain that because, in my view, the "anonymous jury" error determined by the majority was not obvious, considering whether it casts "serious doubt on the reliability of the judgment of conviction," People v. Miller, 113 P.3d 743, 750 (Colo.2005), is unnecessary.
Plain error review has been described as implicating the trial judge's competence. See, e.g., People v. Beilke, 232 P.3d 146, 152 (Colo.App.2009) ("Plain error is error that is so clear-cut, so obvious, that a competent trial judge should be able to avoid it without benefit of objection."). Be that as it may, "district judges are not expected to be prescient." Chapman v. Chapman, 147 Idaho 756, 215 P.3d 476, 481 (2009); cf. People v. Rector, 248 P.3d 1196 (Colo.2011) ("(al trial court cannot be expected to intuit the challenge" to expert testimony).
Neither the Supreme Court nor any Colorado appellate decision has addressed the anonymous jury issue. More importantly, under similar cireumstances some courts have recognized that the jury was not truly anonymous, because, as here, the defendant and his counsel had access to the jurors' names and their biographical information. See, e.g., People v. Hanks, 276 Mich.App. 91, 95, 740 N.W.2d 530, 533 (2007); People v. Goodwin, 59 Cal.App.4th 1084, 1091, 69 Cal.Rptr.2d 576, 579 (1997).
Hence, I would conclude that the error was not obvious. See, e.g., State v. Danney, 2010 WL 4366393, *4-5 (Idaho Ct.App.2010) (error not obvious where "[nleither the United States Supreme Court nor Idaho appellate courts have spoken to this issue" and "[tlo the extent that it has been addressed, the jurisprudence in the area is conflicting"); Jonas v. State, 773 P.2d 960, 965 (Alaska Ct.App.1989) (error not obvious where "[this issue has not previously been litigated in Alaska. Other states that have considered similar issues have reached disparate conclusions.").
Having concluded that the error was not obvious, my inquiry into plain error would end. See People v. Hagos, 250 P.3d 596, 620 (Colo.App.2009) ("Because no error was plain or obvious at the time of defendant's trial, it follows that there is no plain error here."); cf. People v. Vigil, 251 P.3d 442, 447 (Colo.App.2010) ("[Wle need not decide whether the court actually erred if it is clear that the alleged error was not obvious.").